     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.585 Page 1 of 11



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10    PERCY HILL also known as                     Case No.: 18cv2470-CAB-MDD
      PERCY EDWIN STOCKTON,
11                                                 REPORT AND
                                      Plaintiff,
12                                                 RECOMMENDATION GRANTING
      v.                                           DEFENDANTS' MOTION FOR
13                                                 TERMINATING SANCTIONS
      ALPINE SHERIFF
14    DEPARTMENT, et al.,
                                                   [ECF No. 69]
15                                Defendants.
16
17          This Report and Recommendation is submitted to United States
18    District Judge Cathy Ann Bencivengo pursuant to 28 U.S.C. § 636(b)(1) and
19    Local Civil Rule 72.1(c) of the United States District Court for the Southern
20    District of California.
21          For the reasons set forth herein, the Court RECOMMENDS
22    Defendants’ motion for terminating sanctions 1 be GRANTED and this case
23    be DISMISSED WITH PREJUDICE.
24
25
26    1Defendants caption their motion as a motion to dismiss pursuant to FRCP 41(b), or
      alternatively to compel Plaintiff to be deposed. Based on the substance of Defendants’
27    arguments, the Court construes the motion as a motion for terminating sanctions.

                                                   1
                                                                               18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.586 Page 2 of 11



1                                        I. INTRODUCTION
2              Percy Hill (“Plaintiff”), proceeding pro se, filed the operative Second
3     Amended Complaint against Defendants County of San Diego, Eric Garcia,
4     Cathy Allister, Freddy Herrero, Matthew Addenbrooke, and Officer Balinger2
5     (collectively, “Defendants”) on January 30, 2019. (ECF No. 8). Plaintiff
6     alleges excessive force under 42 U.S.C. §1983 and negligence. (Id.).
7              Presently before the Court is Defendants’ motion for terminating
8     sanctions on the ground that Plaintiff failed to appear for his deposition on
9     September 15, 2020 in violation of court orders and Federal Rule of Civil
10    Procedure 30. (ECF No. 69, hereinafter “Mtn.”). Alternatively, Defendants
11    request the Court compel Plaintiff to appear for deposition immediately. (Id.)
12    Defendants further move the Court for reasonable expenses incurred due to
13    Plaintiff’s failure to appear at the deposition. (Id.) Plaintiff filed an
14    opposition on December 2, 2020 in which he claims economic hardship and
15    requests to be deposed by remote means. (ECF No. 71, hereinafter “Oppo.”).
16                                   II. RELEVANT BACKGROUND
17             On March 21, 2019, the Court ordered the parties to make initial
18    disclosures as required by Fed. R. Civ. P. 26(a) prior to the Early Neutral
19    Evaluation Conference set for April 24, 2019. (ECF No. 12). The Court
20    issued a Scheduling Order Regulating Discovery and Other Pre-Trial
21    Proceedings on April 25, 2019. (ECF No. 14). On May 13, 2019, Plaintiff
22    filed a motion for a sixty-day continuance of the deadlines relating to
23    amending the pleadings, expert disclosures, contradictory or rebuttal
24    disclosures, and the deadline for all discovery. (ECF No. 15). The Court
25    granted the motion in part, extending the deadlines for expert disclosures,
26
27    2   Officer Balinger has not appeared in this action. (See Docket).

                                                     2
                                                                            18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.587 Page 3 of 11



1     contradictory or rebuttal disclosures, and the deadline for all discovery, by
2     sixty days. (ECF No. 19).
3           On August 1, 2019, the parties filed a joint motion for determination of
4     a discovery dispute in which Defendants requested that the Court compel
5     Plaintiff to produce his overdue initial disclosures. (ECF No. 20). On August
6     2, 2019, the Court ordered Plaintiff to serve his initial disclosures on
7     Defendants by August 12, 2019. (ECF No. 21). The Court reminded Plaintiff
8     that he must properly serve all discovery requests upon Defendants in
9     accordance with the applicable rules. (Id. at 2). Plaintiff did not provide his
10    initial disclosures. On September 9, 2019, Defendants filed a Motion for
11    Sanctions against Plaintiff. (ECF No. 22). The Court granted the motion in
12    part, ordering Plaintiff to pay the County of San Diego $1,518.00 by
13    November 8, 2019. (ECF No. 32). To date, Plaintiff has not served initial
14    disclosures upon Defendants. (ECF No. 69-1 at 3).
15          On April 10, 2020, Judge Cathy Ann Bencivengo dismissed this case
16    without prejudice. (ECF No. 38). The case was dismissed due to Plaintiff’s
17    failure to prosecute, failure to appear at a telephonic hearing on April 10,
18    2020, and failure to contact the Court or counsel for Defendants. (Id.).
19    Plaintiff moved the Court to reopen the case which the Court deemed a
20    motion for relief from judgment or order pursuant to Fed. R. Civ. P. 60. (ECF
21    No. 45). In consideration of Plaintiff’s statement that he was incarcerated
22    since October 25, 2019 and had attempted to contact Defendants’ counsel and
23    the Court to provide his updated address, the case was reopened. (Id.). The
24    Court noted that it was not informed of Plaintiff’s updated address until June
25    16, 2020 even though Plaintiff was required to provide the Court and
26    opposing parties with his current address. (ECF No. 45). Thereafter, the
27    Court extended the November 8, 2019 deadline for Plaintiff to pay the Court

                                              3
                                                                        18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.588 Page 4 of 11



1     ordered sanctions to March 19, 2021. (ECF No. 52).
2           At a Telephonic Status Conference on August 12, 2020, the Court
3     instructed Plaintiff that he would have to travel to San Diego for his
4     deposition. (ECF No. 60). The Court extended the discovery period to
5     October 11, 2020 “for the sole purpose of Defendants obtaining Plaintiff’s
6     deposition” and to give Plaintiff additional time to travel to San Diego. (ECF
7     Nos. 52; 60). Defendants then served Plaintiff with a deposition notice via
8     mail on August 17, 2020 for September 15, 2020. (ECF No. 69-1 at 8-11).
9           On September 3, 2020, Plaintiff filed a motion to be deposed remotely,
10    arguing he lacked the means necessary to travel to San Diego. (ECF No. 57).
11    Defendants filed a response in opposition. (ECF No. 59). The Court
12    considered the circumstances and denied the request. The Court explained
13    that, absent agreement of the parties, Plaintiff must attend his deposition in
14    person in San Diego. (ECF No. 60). The Court noted that Plaintiff filed suit
15    in San Diego and then voluntarily relocated to Arizona. (Id.). Further, the
16    Court instructed Plaintiff at the August 12, 2020 Status Conference that the
17    deposition would be in San Diego and that the Court extended the discovery
18    deadline to give Plaintiff more time to travel to San Diego. (Id.). Plaintiff did
19    not object to the Court’s order. (See Docket).
20          When counsel for Defendants attempted to confirm Plaintiff’s
21    appearance at the September 15, 2020 deposition, Plaintiff informed her that
22    he would not be appearing. (ECF No. 69-1 at 16). In attempt to reschedule
23    the deposition at a convenient date for Plaintiff, counsel for Defendants asked
24    Plaintiff when he would appear. (Id.). Plaintiff “indicated he would appear
25    in San Diego on the 5th of ‘Neverary’” and then hung up the call prematurely.
26    (Id.). Plaintiff did not appear for his properly noticed deposition in San Diego
27    on September 15, 2020. (Id. at 12-18). To date, Plaintiff’s deposition has not

                                              4
                                                                       18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.589 Page 5 of 11



1     been taken. (Id. at 3).
2                                III. LEGAL STANDARD
3           Federal Rule of Civil Procedure 37(d) authorizes the Court “to impose a
4     wide range of sanctions when a party fails to comply with the rules of
5     discovery or with court orders enforcing those rules.” Wyle v. R.J. Reynolds
6     Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983). The Court may sanction the
7     party by “prohibiting the disobedient party from supporting or opposing
8     designated claims or defenses, or from introducing designated matters into
9     evidence,” “staying further proceedings” until the party has complied with
10    discovery requirements, and “dismissing the action or proceeding in whole or
11    in part.” Fed. R. Civ. P. 37(d)(3) (incorporating sanctions from Fed. R. Civ. P.
12    37(b)(2)(A)(i)-(vi)).
13          Rule 37 allows for terminating sanctions that dismiss a plaintiff’s action
14    where there has been willfulness, bad faith, or fault. Fed. R. Civ. P.
15    37(b)(2)(A)(v); Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639,
16    640 (1976). “Disobedient conduct not shown to be outside the control of the
17    litigant is sufficient to demonstrate willfulness, bad faith, or fault.”
18    Jorgensen v. Cassiday, 320 F.3d 906, 912 (9th Cir. 2003) (internal quotation
19    marks omitted). Courts may consider not only the effect of sanctions on the
20    party being disciplined, but also the deterrent effect on future litigants and
21    their counsel. Nat’l Hockey League, 427 U.S. at 643.
22          In determining whether to dismiss an action pursuant to Rule 37, the
23    Court considers: (1) the public’s interest in expeditious resolution of
24    litigation; (2) the Court’s need to manage its docket; (3) the risk of prejudice
25    to the defendants; (4) the public policy favoring disposition of cases on the
26    merits; and (5) the availability of less drastic sanctions. Henderson v.
27    Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). Ninth Circuit courts consider

                                               5
                                                                         18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.590 Page 6 of 11



1     these same factors when deciding whether it is appropriate to dismiss a case
2     for lack of prosecution under Fed. R. Civ. P. 41. In re Eisen, 31 F.3d 1447,
3     1451 (9th Cir. 1994).
4                                      IV. DISCUSSION
5           Defendants move the Court to dismiss Plaintiff’s case for noncompliance
6     with court orders and for failure to appear at his deposition. (Mtn.). In
7     opposition, Plaintiff requests to be deposed by remote means. 3 (Oppo.).
8           A. Willfulness, Bad Faith, or Fault
9           Disobedient conduct not shown to be outside the party's control is
10    sufficient to establish willfulness, bad faith, or fault. Jorgensen v. Cassiday,
11    320 F.3d 906, 912 (9th Cir. 2003) (citing Hyde & Drath v. Baker, 24 F.3d
12    1162, 1166 (9th Cir. 1994)). Wrongful intent is not required. Sanchez v.
13    Rodriguez, 298 F.R.D. 460, 463 (C.D. Cal. 2014). "Delay, failure to appear for
14    depositions, failure to answer interrogatories resulting from a party being out
15    of town, and misunderstanding a party's own counsel are not matters outside
16    of a party's control." Nat'l Corporate Tax Credit Funds III v. Potashnik, No.
17    CV 07-3528 PSG (FMOx), 2010 U.S. Dist. LEXIS 19614, at *13 (C.D. Cal.
18    Feb. 4, 2010) (citing Henry v. Gill Indus., Inc., 983 F.2d 943, 949 (9th Cir.
19    1993)).
20          Plaintiff has not demonstrated that his repeated failure to comply with
21    this Court's orders to provide his initial disclosures and sit for his deposition
22
23    3 Plaintiff cites the COVID-19 pandemic and expanded use of telephonic hearings and
24    court proceedings as a further reason the Court should permit him to be deposed
      telephonically. (Oppo.). Plaintiff has not expressed any health or safety concerns
25    regarding the deposition. In his prior Motion to Schedule Defense Deposition
      Telephonically, filed on September 3, 2020, Plaintiff made no mention of concerns related
26    to COVID-19. (ECF No. 57). Accordingly, this case is distinct from other recent cases in
      which parties have requested remote depositions due to safety concerns related to COVID-
27    19.

                                                  6
                                                                              18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.591 Page 7 of 11



1     in San Diego was "outside his control." See Hyde & Drath v. Baker, 24 F.3d
2     1162, 1167 (9th Cir. 1994).
3           Plaintiff argues his noncompliance is caused by financial hardship.
4     (Oppo.). The Court already considered Plaintiff’s financial circumstances and
5     granted Plaintiff additional time to travel to San Diego from Arizona for his
6     deposition. (ECF No. 60). Plaintiff made no attempt to appear for his noticed
7     deposition in San Diego, California and has refused to cooperate with Defense
8     counsel to reschedule the deposition for a later date. (ECF No. 69-1 at 3)
9     (“Defendants’ counsel made several efforts to meet and confer with Plaintiff
10    regarding a convenient date for his deposition, reminding him of the Court’s
11    Order that he appear in person….Plaintiff refused to provide a date on which
12    he could travel to San Diego for his deposition.”). Additionally, Plaintiff did
13    not object to the Court’s Order requiring the deposition to be taken in San
14    Diego. As such, the Court finds Plaintiff’s failure to appear for his deposition
15    pursuant to court orders was within his control, and therefore sufficient to
16    establish willfulness, bad faith, or fault, such that terminating sanctions are
17    warranted. See Diaz v. Vigil, No. 1:03-cv-05108-OWW-LJO PC, 2007 U.S.
18    Dist. LEXIS 11709 (E.D. Cal. Feb. 6, 2007) (granting Defendant’s motion for
19    terminating sanctions where pro se plaintiff who was deported to Mexico
20    failed to appear for his noticed deposition in Sacramento and “expressed no
21    willingness to make arrangements to be deposed.”).
22          B. Five-factor Test
23          The Court next considers whether terminating sanctions are
24    appropriate.
25               1. The Public’s Interest in Expeditious Resolution of
26                   Litigation
27          “The public’s interest in expeditious resolution of litigation always

                                              7
                                                                       18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.592 Page 8 of 11



1     favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.
2     1999). This case has been pending since 2018 and has over 70 docket entries
3     in what should be a relatively straightforward excessive force and negligence
4     claim. (See Docket). As such, this factor favors dismissal.
5                2. The Court’s Need to Manage its Docket
6           The second factor weighs in favor of dismissal where the Court is
7     required to address a litigant’s failure to comply with discovery obligations.
8     See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002). The Ninth
9     Circuit has “repeatedly upheld the imposition of the sanction of dismissal for
10    failure to comply with pretrial procedures mandated by local rules and court
11    orders.” Thompson v. Housing Authority of Los Angeles, 782 F. 2d 829, 831.
12          This action was removed to federal court on October 26, 2018. (ECF No.
13    1). On April 25, 2019, the Court filed a Scheduling Order regulating
14    discovery and other pre-trial proceedings. (ECF No. 14). The case has not
15    moved beyond the discovery phase. This is Defendants’ second motion for
16    sanctions regarding Plaintiff’s failure to comply with the Court’s discovery
17    orders. Moreover, Defendants’ motions were brought in good faith. The
18    Court’s ability to efficiently manage its docket will be impaired if this case is
19    not dismissed. Accordingly, this factor favors dismissal.
20               3. The Risk of Prejudice to Defendant
21          “To prove prejudice, a defendant must establish that plaintiff’s actions
22    impaired defendant’s ability to proceed to trial or threatened to interfere with
23    the rightful decision of the case.” Pagtalunan at 642 (citing Malone v. U.S.
24    Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987)). Though the pendency of a
25    lawsuit on its own is insufficient prejudice to warrant dismissal,
26    “[u]nnecessary delay inherently increases the risk that witnesses’ memories
27    will fade and evidence will become stale.” Id. at 643 (citing Sibron v. New

                                              8
                                                                        18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.593 Page 9 of 11



1     York, 392 U.S. 40, 57 (1968)). Plaintiff’s conduct in failing to appear for his
2     deposition and failing to provide his initial disclosures has prevented
3     Defendants from ascertaining the necessary facts to defend against his
4     claims. This factor favors dismissal.
5                4. The Public Policy Favoring Disposition of Cases on
6                Their Merits
7           The fourth factor—public policy favoring disposition of cases on their
8     merits—is strong and weighs against dismissal. Pagtalunan, 291 F.3d at
9     643. However, this factor “lends little support” where the behavior of the
10    party against whom dismissal is sought impeded disposition on the merits.
11    In re: Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1228
12    (9th Cir. 2006). The public policy favoring disposition of cases on their merits
13    is not furthered by litigants who refuse to provide discovery needed for
14    preparation of a defense. Sanchez, 298 F.R.D. at 465.
15          Plaintiff’s failure to attend his deposition and to serve his initial
16    disclosures on Defendants, in direct defiance of the Court’s orders, has
17    delayed the discovery process and has prevented this case from moving
18    toward a resolution on the merits. Accordingly, the Court finds that this
19    factor does not weigh against dismissal.
20               5. The Availability of Less Drastic Sanctions
21          A district court must consider the impact of a sanction and whether a
22    less severe sanction would adequately address a party’s failure to engage in
23    the discovery process. Malone, 833 F.2d at 131-32. The Ninth Circuit has
24    explained that “[a] district court need not exhaust every sanction short of
25    dismissal before finally dismissing a case, but must explore possible and
26    meaningful alternatives.” Henderson, 779 F.2d at 1424.
27          The Court has considered lesser sanctions, but no lesser sanction is

                                               9
                                                                         18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.594 Page 10 of 11



1     warranted. Plaintiff has expressed that he is unwilling to attend a deposition
2     in San Diego at any future date, despite having been ordered to do so by the
3     Court. (ECF No. 69-1 at 16) (declaring that Plaintiff said he would attend a
4     deposition on the 5th of “Neverary”). The Court has already ordered Plaintiff
5     to pay monetary sanctions as a consequence of his failure to serve his initial
6     disclosures on Defendants. (ECF No. 32). Additional monetary sanctions
7     would be ineffective because of Plaintiff’s likely inability to pay. (Oppo.). The
8      Court admonished Plaintiff about his discovery obligations and warned him
9      about the consequences of noncompliance, but Plaintiff has indicated no
10     intent to comply with any rulings or orders by the Court. The Court finds
11     that there are no other, lesser sanctions that would be satisfactory or
12     effective.
13                  6. Conclusion
14           Upon due consideration of the five factors, the Court finds dismissal of
15     this case is warranted.
16                               V. MONETARY SANCTIONS
17           Defendants request the imposition of monetary sanctions in addition to
18    terminating sanctions. (Mtn. at 2). As monetary sanctions, Defendants
19    request $1,265.00 as fees and costs associated with the time spent preparing
20    this motion. (Id.).
21           Federal Rule of Civil Procedure 37 requires “the party failing to act…to
22    pay the reasonable expenses, including attorney’s fees, caused by the failure,
23    unless the failure was substantially justified or other circumstances make an
24    award of expenses unjust.” Fed. R. Civ. P. 37(d)(3).
25           As noted, Plaintiff is proceeding pro se and has repeatedly described his
26    precarious financial circumstances. (ECF Nos. 57; 71). As such, it is unlikely
27    Plaintiff would be capable of paying the reasonable expenses caused by his

                                              10
                                                                       18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 72 Filed 01/21/21 PageID.595 Page 11 of 11



1     failure to appear for his deposition in San Diego. Accordingly, it would be
2     unjust to impose additional monetary sanctions in this instance.
3                                   VI. CONCLUSION
4           For the reasons set forth above, the Court RECOMMENDS that
5     Defendants’ motion for terminating sanctions be GRANTED and that this
6     case be DISMISSED WITH PREJUDICE.
7           IT IS ORDERED that no later than February 9, 2021, any party to
8     this action may file written objections with the Court and serve a copy on all
9     parties. The document should be captioned “Objections to Report and
10    Recommendation.”
11          IT IS FURTHER ORDERED that any reply to the objections shall be
12    filed with the Court and served on all parties no later than February 16,
13    2021. The parties are advised that failure to file objections within the
14    specified time may waive the right to raise those objections on appeal of the
15    Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1988).
16          IT IS SO ORDERED.
17    Dated: January 21, 2021
18
19
20
21
22
23
24
25
26
27

                                             11
                                                                       18cv2470-CAB-MDD
